PER Cueiam.
Defendant assigns as error (1) that the sentences “were too harsh according to the evidence,” and (2) that the court reviewed a record of defendant’s involvement in prior criminal offenses before he pronounced the judgment.
The judgment for manslaughter is authorized by G.S. 14-18; and the judgment for felonious assault is authorized by G.S. 14-32. Each judgment is complete within itself; and, there being no order to the contrary, the two sentences run concurrently. State v. Efird, 271 N.C. 730, 157 S.E. 2d 538, and cases cited.
*146The record before ns contains a summary of the State’s evidence and also a record of defendant’s involvement in prior criminal offenses. None of the facts in such summary or in such record were or are in any way disputed or challenged. It was proper for Judge Hall, before pronouncing judgment, to consider in open court all available information that might aid him in pronouncing appropriate judgments. State v. Stansbury, 230 N.C. 589, 55 S.E. 2d 185.
The State’s acceptance of the plea of guilty of manslaughter, and the fact the sentences in the two cases will run concurrently, leave the impression that defendant was well represented by his court-appointed counsel. In any event, the record before us discloses no prejudicial error in the judgments from which defendant has appealed. Hence, the judgments are affirmed.
Affirmed.